﻿Mr. President, I should like first of all to express my satisfaction at your election to the presidency of this thirty-fifth session of the General Assembly. At the same time, I should like to affirm, through you, my friendship and respect for the Federal Republic of Germany and for the noble, striving German people. Despite the fact that their histories have been different, our peoples have been able to understand one another and maintain the bridges between them in the vital knowledge that friendship and comprehension are the necessary concomitants of peace and freedom.
104.	I should like to convey to our Secretary General my thanks for his dedication and skill in carrying out his important and delicate tasks, guided as he always is by what will best serve the Organization and enhance understanding among nations.
105.	I am pleased to welcome the representatives of Zimbabwe, whose people recently achieved their independence, which Spain defended unreservedly and constantly. Zimbabwe's presence as an independent and sovereign State in the United Nations is an example of how pending problems of decolonization can be resolved: with an up-to-date understanding of history, with decisiveness and without premature slackening in the negotiations.
106.	Saint Vincent and the Grenadines, a country whose deepest roots unite it with the great family of Ibero-American peoples, is the most recent Member of the United Nations, and I welcome it to this Assembly and transmit to its Government and people Spain's wish to strengthen the relations of friendship and cooperation between our countries.
107.	It is clear that we are going through a time of profound crisis. The "Development Decades"—now several in number—the successive "International Strategies" adopted thus far in that connection, the "Charter of Economic Rights and Duties of States" and the special sessions of the General Assembly have not been able to balance an economic order which is in increasing disequilibrium. World tensions and confrontation between opposing global strategies have multiplied the points of conflict. The technological revolution runs the risk of creating disturbing burdens, ignoring, in its inexorable advance, the very preservation of the ecosystem. Never in recent years have we found ourselves in such serious situations in all areas. It is clear that we must correct our bearings. We must change the codes of international conduct, balance dissuasion with detente, foster effective arms control, seek a real renewal of structures and achieve new frontiers in the protection of human rights.
108.	The magnitude of the disorder, however, must not paralyse us or cause a petrified pessimism. Indolence and insensibility, according to a Spanish classic, can never be regarded as political subtlety, but rather as "detestable negligence" to which must be opposed, in the words of that classic, the intention to "remedy injustices". At this time the only sensible course is that of international solidarity, which would mobilize endeavours and adjust corrective mechanisms.
109.	Spain, which because of its geography, its history and its culture belongs to the Western world, maintains close solidarity with the West in defence of the values and principles held by some nations, which consider freedom, justice and a democratic, pluralistic form of Government to be the very foundation of their coexistence—a foundation which has recently been recovered in our country.
110.	It is up to Spain and only Spain, in accordance with the Charter of the United Nations, the Helsinki Final Act and its own constitutional rules, to decide on the future course of that solidarity. Among other things it will also include the search for detente, which we regard as essential to overcome the present difficulties in international relations. In this connexion the second review session of the Conference on Security and Cooperation in Europe, whose preparations have just begun at Madrid, offers an opportunity that cannot be overlooked to create conditions making it possible to re-establish confidence and make progress towards dialogue, cooperation and better understanding between East and West.
111.	We are establishing a policy of cooperation with Europe and of participation in its institutions because we believe in the values, the democratic political systems and the historical role of Europe, of which we have always been and continue to be irrevocably a part. No one claims that our particular historical traits have set us apart from the great European current. On the contrary, as a liberal historian said: "Our history is not 'uncommon' or 'particular'; the historical tragedies of Spain are an integral part of the historical tragedy of Europe". Hence we are ready to make an enthusiastic effort in the collective task of building the unity of Europe through full partnership in the Communities.
112.	As has recently been said in Luxembourg by His Majesty King Juan Carlos I:
"A new impetus must be given to the Communities in order to broaden their geographical area, enriching them with some of the most fruitful and original contributions of European culture and making possible the building of a stronger and more balanced Europe, which would be in a position to make an effective contribution to the well-being of all its peoples, the consolidation of all its democratic systems and the cause of peace."
113.	Finally, looking to the future we have to meet the political challenge of broadening the Communities. Only thus can Europe's ideals prevail against selfish interests.
114.	This European and Western aspect of our foreign policy is enriched by and finds its full expression in our relations with the peoples of Ibero-America, to which so many deep links unite us. It is precisely in the dialogue between Europe and Ibero-America that Spain can carry out an important task: that of contributing to make Europe more and more responsive to Ibero-America as it is. Its problems, its concerns, its expectations.
115.	We are witnessing a process of the affirmation and awakening of the Ibero-American world whose voice, above tension and undeniable divisions, is being heard with growing authority and firmness in international bodies, and which is aware of its increasingly relevant role in the events of our time. And that is not only because of its strategically important geographical location and demographic potential, its abundance of raw materials and energy resources. Above all, Ibero-America finds its strength and its future development in the enormous vitality of its peoples and the strength of their cultural values, which we share as our own.
116.	Spain, a full member of ECLA and taking an active part in the work of the Andean Group,  in which it has observer status, is in full solidarity with the currents of integration that are gaining strength in Ibero-America. All rhetoric apart, my country is seeking in this connexion the development of specific kinds of cooperation so as to serve the interests of our peoples.
117.	It is from that position of solidarity, to which I have referred, that we must with an open mind tackle the problems affecting peace and security, by renewing political approaches and restoring negotiating machinery capable of facilitating the solution of conflicts for which, as with regard to the problem of the Middle East and the many tensions affecting the Mediterranean, satisfactory solutions are far from having been conceived or worked out.
118.	The Middle East, the tense and vital nerve centre of ever impending catastrophe, is the inevitable and natural concern of a country such as Spain, which is so closely linked to the Arab peoples and situated at the westernmost point of the Mediterranean.
119.	The continuing policy of illegal settlements, the adoption of the "Basic Law" on Jerusalem, the repetition of acts of aggression against the sovereignty and territorial integrity of Lebanon and other events increasing tension in that area give rise to concern and require that the vicious circle of lack of understanding and intolerance be broken, if we wish to avoid new confrontations of unforeseeable consequences. The time for action has come.
120.	The Spanish Government considers it necessary for a further attempt to be made to open the door to a solution. Spain will spare no effort to that end.
121.	The ultimate goal we must espouse can be none other than peace in the region. It must be a just peace; a comprehensive peace taking account of the interests of all concerned and bringing a definitive solution of the historical tragedy of the Palestinian people by recognizing and implementing its national legitimate rights, including the right to a homeland: not an imposed peace, which would simply be war postponed; finally, a peace without winners or losers, making cooperation between Israel and its Arab neighbours possible, since their peaceful coexistence is the key to development in an area that has traditionally been the prey of foreign appetites and the play of foreign interests.
122.	To attain that peace, the Spanish Government believes that it is necessary to arrive at a new political formula whose centrepiece must be mutual recognition by Israel and the PLO, as the parties directly concerned in the conflict, and the need for both to give up their extremist goals and agree to negotiate. One cannot try to wipe Israel and its people from the map of the Middle East, for no one can deny them the right to live in peace within secure and recognized boundaries; but there can be no basis for including within those boundaries the annexed Arab territories occupied by force in 1967. Neither can the Palestinian people be disregarded or left out of any negotiation on the substance of the conflict. One cannot deny a people its rights, leaving it no course other than despair, because that path will only lead to violence and chaos, for which we would all be responsible and whose victims we would all become, if we did not break the impasse of the conflict. Neither the United Nations nor the great Powers can substitute rhetoric for action and, at the same time, live with conscience undisturbed.
123.	Beyond that area, Spain wishes to increase cooperation with the other countries of Asia and to make clear, in speaking of this vast geographical region that it is concerned at the serious situation in the heart of that continent. Indeed, the situation in Afghanistan is a source of deep preoccupation for the Spanish Government because the fundamental rights of that Islamic and nonaligned country have been seriously violated. It has been said many times from this rostrum that detente is global and indivisible and, hence, I believe it necessary once again to recall our unequivocal position on this matter.
124.	Just as detente is indivisible, so respect for the basic rules of international law is the minimum prerequisite of any peace strategy. Hence, in mentioning this area, it also appears necessary to recall the attitude of the Spanish Government with regard to the taking of hostages in general and in embassies in particular, specifically in Iran.
125.	Detente and the basic principles of international law are also being trampled underfoot in the present situation in Kampuchea.
126.	Spain cannot view with indifference the fact that the Mediterranean, which has traditionally been a vehicle of culture and prosperity and the cradle of civilizations, has today become a centre of rivalry and the scene of conflict and tension threatening the security and affecting the well-being of its coastal States.
127.	In this regard we view with hope the discreet and constant efforts of the Secretary General to have the inter communal talks resumed in Cyprus. We hope that through those talks, in accordance with the relevant resolutions of the United Nations, a negotiated solution can be achieved ensuring the territorial integrity and political independence of Cyprus and the peaceful coexistence of its two communities.
128.	But throughout the Mediterranean area there is still a long way to go, not only to deepen and broaden cooperation among the coastal States but also to give a new dimension to our approach to the problem of security which, as stated in the Helsinki Final Act, is closely linked to the security of Europe.
129.	Cooperation, concerted action for development and security are the ingredients of a global framework, which we have to put together and implement.
130.	The repetition of stereotypes, like that of aphorisms, simply increases incredulity. But it is a verifiable and visible fact that Spain is the European country closest to the African continent. Spain's foreign policy will give greater emphasis to this fact and place it in a proper perspective.
131.	Spain's interest in Africa is nothing new. The line of Afro-Mediterranean countries to which we have always been linked by close neighbourhood and common history makes this clear. To strengthen Spanish cooperation with Africa south of the Sahara is one objective of my country's present foreign policy. We have to find new formulas for such cooperation and give special attention to those States where our industry, technology and trade can best link up with the aims of those countries, with scrupulous respect for their sovereignty and their own identity. The most important symbol of that interest is to be found in recent visits by Their Majesties, the King and Queen of Spain, to several friendly African countries south of the Sahara.
132.	In the history of Spain there is one particular African country in which our language has put down roots and grown. The Republic of Equatorial Guinea is an African nation which speaks Spanish. Thus it is not strange that our collaboration is a close one and that, after the years of turbulence—today forgotten—our reconciliation has been rapid and intense. Spain will continue to help the people and Government of Equatorial Guinea as it has been doing—as long as the people and Government of that nation so desire. On the other hand, I must place special emphasis on the fact that the Spanish Government will maintain this cordial relationship without interfering in any way and with the strictest respect for the independence and sovereignty of that country.
133.	Spain also follows with interest and concern existing tensions in southern Africa. The continued occupation by South Africa of the Territory of Namibia, contrary to the resolutions of the United Nations, is a persistent element of conflict in the entire region. We consider that that illegal occupation must be brought to an end as quickly as possible, and therefore we have supported the most recent resolutions reaffirming the right of the Namibian people to self-determination, freedom and independence, and the territorial integrity of a united Namibia. We are also concerned at the continuance of the policy of apartheid and territorial segregation by South Africa, which gravely affects the human rights situation and is a challenge to the international community.
134.	The Spanish Government is also following closely the development of the situation in the Maghreb, with whose peoples Europe is closely linked because of geographical proximity and strong historical, cultural and human ties. We wish to maintain and develop those close relationships of friendship with all the Maghreb peoples, based on principles of balance, cooperation and good neighbourliness, and we continue to be ready to collaborate actively and disinterestedly in any endeavours to secure detente and peace in the region.
135.	The Spanish Government wants to see an end to violence and suffering in the Western Sahara and hopes that that problem will find a just solution based on respect for the principles and resolutions of this Organization and of the
136.	This is, and will continue to be, our position on a dispute in which Spain ceased to be a party when it irrevocably and definitively terminated its responsibilities as administering Power of the Territory of Western Sahara. Indeed, on 26 February 1976 Spain terminated its presence in the Territory and the administrative role that it had carried out there. The Spanish Government at that time communicated this fact officially to this Organization, and has made it clear ever since to all the parties. Spain seeks no advantage for itself or for anyone; it seeks peace, stability and harmonization of the legitimate interests involved. Neither appeals nor pressure, whatever form the latter may take, will divert us from our unswerving, consistent line. We are sure that this is the only way in which Spain can help in achieving peace: by absolute impartiality in dealing with the parties to the conflict and resolute adherence to our principles. I have mentioned pressure, and I cannot but protest most energetically at the violence which is being directed against innocent citizens of my country who, contrary to international law and with utter contempt for human rights, are being used as hostages.
137.	When the Charter of the United Nations was signed at San Francisco 35 years ago, no provision was made for the prompt liquidation of colonial empires. On the contrary, machinery for international trusteeship was established through the trusteeship administration system provided for in the Charter, bearing in mind that there were still territories which were not independent. But new nations developed, going beyond the political and legal system which, after the adoption of General Assembly resolution 1514 (XV)—the twentieth anniversary of which we shall celebrate this year—had become completely invalidated. The result has been the gigantic work of decolonization, which is one of the most notable achievements of the United Nations. But that work is not yet completed, because there are still colonial situations, such as that of Gibraltar.
138.	The British and Spanish Governments made a preliminary step towards a settlement of that dispute when they adopted at Lisbon, last April, a joint declaration in which both parties undertook, in a spirit of friendship and in accordance with the relevant resolutions of the United Nations, to begin negotiations to solve the problem of Gibraltar. 
139.	This will not be an easy task. What is important is the convergence of the political will to embark upon a course which has only one goal: the settlement of the dispute, so that Gibraltar, once again part of the Spanish fatherland, will never again be an obstacle between Spain and the United Kingdom.
140.	The balance of terror is a negative concept which destroys real peace and coexistence among peoples and which has not been able to achieve the absence of war. Therefore, disarmament is still for us an unalterable objective. We must check the race to stockpile and develop nuclear weapons, which consumes incalculable skills and resources and injects suspicion and mistrust into the relations between the great Powers.
141.	My country also considers it necessary to limit conventional weapons to the levels necessary for the preservation of a country's security and to that end we have made constructive proposals for the regulation of the fraudulent traffic in conventional weapons.
142.	A few days ago there ended the eleventh special session of the General Assembly, devoted to the new International Development Strategy and to global negotiations. Thus it would be premature to make any evaluation of the results achieved. None the less, we should like to state our satisfaction at the consensus attained on the far-reaching subject of the new International Development Strategy, although we deeply regret that it was not possible to take account of the concerns of the industrialized developing countries which import energy, among which Spain figures.
143.	As to the balance of what was achieved in the preparations for the global negotiations of 1981, I cannot but express our disappointment. When the Group of 77 put forward its proposal on global negotiations, Spain was the first Western country favourably to welcome that initiative, as it publicly proclaimed in this hall, reaffirming the traditional position of our country in favour of a North South dialogue, which would be institutionalized and ongoing, and the agenda for which would include the crucial subject of energy. However, despite the long and intense efforts made, we were unable to reach unanimous agreement on the way in which the negotiations would be conducted; nor did we deal with the way in which the agenda would be drawn up.
144.	There was not the political will to break the vicious circle of rhetoric and demagoguery and to implement an effective plan which would make it possible to carry through the necessary changes in international economic and financial structures and make it possible to establish a new, more just and humane order which would ensure greater and more balanced economic and social development for all peoples. In a word, what was lacking was true solidarity in the planning and winning of the war against disease, ignorance and poverty.
145.	The Spanish Government believes that the final basis of true peace can be found only in respect for and protection of the fundamental rights and freedoms of the individual. We have legal instruments which define those rights on the world and regional levels. But we need effective machinery for safeguard and protection because totalitarian regimes continue to exist, and new ones arise, under which men are persecuted or discriminated against because of their race, ideas or beliefs and because human rights include not only civil and political rights but also, as a harmonious and inseparable whole, economic, social and cultural rights.
146.	This Organization must bring to bear its ideas and initiatives so that those rights can be guaranteed and effectively protected.
147.	In the social field, one of the constant concerns of the Spanish Government continues to be the protection of the human rights of migrant workers and their families. We view with interest the work which the General Assembly is to undertake this year in drafting a convention on the effective protection of those rights.
148.	With regard to progressively better training of women and their necessary legal equality with men, the Spanish Government took an active part in the World Conference of the United Nations Decade for Women: Equality, Development and Peace, held at Copenhagen from 14 to 30 July this year, in the course of which we signed the Convention on the Elimination of All Forms of Discrimination against Women.
149.	All of us in this Organization must pursue in solidarity energetic action in the struggle against terrorism, which has declared an implacable war against freedom, democracy, the servants of law and order, and innocent, weak and defenceless people. No one can support terrorism. No one can support it because terrorism constitutes the ultimate form of totalitarian barbarity, which must be eradicated by us.
150.	The rights of others are inseparable from our own rights. Terrorism therefore affects everyone because it attacks our own human status. Only with that understanding can we join hands in solidarity to do battle against terrorism and win.
151.	Epilogues are often favoured occasions for platitudes, but I shall confine myself to reaffirming the confidence of Spain in the capacity of the United Nations to mobilize and unite and in its lofty potential for encouraging and alerting mankind. The United Nations carries out a function which is fundamental to survival. Spain intends to strengthen the Organization as far as it is able to do so, and to be attentive to its call.
152.	This Organization came into being so that peoples of succeeding generations might be saved from war, domination, injustice and oppression. That calls for true solidarity, wisdom in action and tenacity in endeavour. It requires that we give up, in the words of one of the great contemporary Spanish poets, "that second innocence which leads to not believing in anything".
153.	It is not opportunism on my part if today I mark the commitment of the renewed Spanish democracy—evoking the memory of one of its oldest inspirations, the knight of La Mancha—to righting wrongs; or, in the language of our times and our circumstances, to lending a hand in reducing intolerance, lessening tragedy, alleviating catastrophe and supporting the aspirations embodied in the Charter of the United Nations.
